Exhibit 10.1
FIRST AMENDMENT
     THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of the
30th day of June, 2010, by and between ATC REALTY SIXTEEN, INC., a California
corporation (“Landlord”), and THE MEDICINES COMPANY, a Delaware corporation
(“Tenant”).
RECITALS

A.   Landlord (formerly Normandy Waltham Holdings, LLC, a Delaware limited
liability company) and Tenant are parties to that certain lease dated
November 7, 2008 (the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing 2,044 rentable square feet (the “Original
Premises”) on the 2nd floor of the building commonly known as Prospect Corporate
Center, located at 400 Fifth Avenue Waltham, Massachusetts (the “Building”).

B.   Tenant and Landlord agree to relocate Tenant from the Original Premises to
4,247 rentable square feet of space on the 3rd floor of the Building shown on
Exhibit A attached hereto (the “Substitution Space”).

C.   The Lease by its terms shall expire on December 14, 2011 (“Prior
Termination Date”), and the parties desire to extend the Term, all on the
following terms and conditions.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

I.   Substitution.

  A.   Effective as of the Substitution Effective Date (hereinafter defined),
the Substitution Space is substituted for the Premises and, from and after the
Substitution Effective Date, the Premises, as defined in the Lease, shall be
deemed to mean the Substitution Space containing 4,247 rentable square feet on
the 3rd floor of the Building.     B.   The Term for the Substitution Space
shall commence on the Substitution Effective Date and, unless sooner terminated
pursuant to the terms of the Lease, shall end on the Extended Termination Date
(as hereinafter defined). The Substitution Space is subject to all the terms and
conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Original Premises unless such
concessions are expressly provided for herein with respect to the Substitution
Space. Effective as of the Substitution Effective Date, the Lease shall be
terminated with respect to the Original Premises, and, unless otherwise
specified, “Premises” shall mean the Substitution Space. Tenant shall vacate the
Original Premises as of the Substitution Effective Date (the date on which
Tenant actually vacates the Original Premises in accordance with the terms
hereof being referred to herein as the “Original Premises Vacation Date”) and
return the same to Landlord in “broom clean” condition and otherwise in
accordance with the terms and conditions of the Lease. Tenant shall continue to
pay Base Rent, Expense Excess, Tax Excess and other charges due under the Lease
in respect of the

 



--------------------------------------------------------------------------------



 



      Original Premises through the Original Premises Vacation Date in
accordance with the terms of the Lease.

II.   Substitution Effective Date.

  A.   The “Substitution Effective Date” shall be the later to occur of
(i) August 1, 2010 (the “Target Substitution Effective Date”), and (ii) the date
upon which the Landlord Work (as defined in the Work Letter attached as
Exhibit B hereto, and as shown on the Plans attached as Exhibit B-1 hereto) in
the Substitution Space has been substantially completed; provided however, that
if Landlord shall be delayed in substantially completing the Landlord work in
the Substitution Space as a result of the occurrence of a Tenant Delay (defined
below), then, for purposes of determining the Substitution Effective Date, the
date of substantial completion shall be deemed to be the day that said Landlord
Work would have been substantially completed absent any such Tenant Delay(s). A
“Tenant Delay” means any act or omission of Tenant or its agents, employees,
vendors or contractors that reasonably results in an actual delay to the
substantial completion of the Landlord Work, including, without limitation, the
following:

  1.   Tenant’s failure to furnish information or approvals within any time
period specified in the Lease or this Amendment, including the failure to
prepare or approve preliminary or final plans by any applicable due date;     2.
  Tenant’s selection of equipment or materials that have long lead times after
first being informed by Landlord that the selection may result in a delay;    
3.   Changes requested or made by Tenant to previously approved plans and
specifications;     4.   The performance of work in the Substitution Space by
Tenant or Tenant’s contractor(s) during the performance of the Landlord Work; or
    5.   If the performance of any portion of the Landlord Work depends on the
prior or simultaneous performance of work by Tenant, a delay by Tenant or
Tenant’s contractor(s) in the completion of such work.

      The Substitution Space shall be deemed to be substantially completed on
the date that Landlord reasonably determines that all Landlord Work has been
performed (or would have been performed absent any Tenant Delay[s]), other than
any details of construction, mechanical adjustment or any other matter, the
nonperformance of which does not materially interfere with Tenant’s use of the
Substitution Space. The adjustment of the Substitution Effective Date and,
accordingly, the postponement of Tenant’s obligation to pay Rent on the
Substitution Space shall be Tenant’s sole remedy and shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Substitution Space not being ready for occupancy by Tenant on the
Target Substitution Effective Date. During any period that the Substitution
Effective Date is postponed and Tenant’s obligation to pay Rent for the
Substitution Space is correspondingly postponed, Tenant shall continue to occupy
the Original Premises and be obligated to pay Rent for the Original Premises in
accordance with the terms of the Lease.

-2-



--------------------------------------------------------------------------------



 



  B.   In addition to the postponement, if any, of the Substitution Effective
Date as a result of the applicability of Paragraph II.A. of this Amendment, the
Substitution Effective Date shall be delayed to the extent that Landlord fails
to deliver possession of the Substitution Space for any other reason (other than
Tenant Delays), including, but not limited to, holding over by prior occupants.
Any such delay in the Substitution Effective Date shall not subject Landlord to
any liability for any loss or damage resulting therefrom. If the Substitution
Effective Date is delayed, the Extended Termination Date shall not be similarly
extended.

III.   Extension.       The Term of the Lease is extended for a period of
60 months and shall expire on the date that is 5 years from the Substitution
Effective Date (“Extended Termination Date”), unless sooner terminated in
accordance with the terms of the Lease. That portion of the Term commencing the
day immediately following the Prior Termination Date, and ending on the Extended
Termination Date shall be referred to herein as the “Extended Term”.   IV.  
Base Rent.       As of the Substitution Effective Date, the schedule of Base
Rent payable with respect to the Premises is the following:

                  Months of Term after the   Annual Rate Per     Substitution
Effective Date   Square Foot   Monthly Base Rent
1 – 12
  $ 21.00     $ 7,432.25  
3 – 24
  $ 22.00     $ 7,786.17  
25 – 36
  $ 23.00     $ 8,140.08  
37 – 48
  $ 24.00     $ 8,494.00  
49 – 60
  $ 25.00     $ 8,847.92  

    All such Base Rent shall be payable by Tenant in accordance with the terms
of the Lease. Notwithstanding the foregoing, Base Rent for the first full
calendar month occurring after the Substitution Effective Date shall be abated.
  V.   Additional Security Deposit.       Upon Tenant’s execution hereof, Tenant
shall pay Landlord the sum of $$3,088.75 which is added to and becomes part of
the Security Deposit previously held by Landlord as provided under Section 6 of
the Lease as security for payment of Rent and the performance of the other terms
and conditions of the Lease by Tenant. Accordingly, simultaneous with the
execution hereof, the Security Deposit is increased from $4,343.50 to $7,432.25.

-3-



--------------------------------------------------------------------------------



 



VI.   Tenant’s Pro Rata Share.       For the period commencing with the
Substitution Effective Date and ending on the Extended Termination Date,
Tenant’s Pro Rata Share for the Premises is 3.66%.   VII.   Expenses and Taxes.
      For the period commencing with the Substitution Effective Date, and ending
on the Extended Termination Date, Tenant shall pay for Tenant’s Pro Rata Share
of Expenses and Taxes applicable to the Premises in accordance with the terms of
the Lease; provided, however, during such period,

  (i)   The Base Year for the computation of Tenant’s Pro Rata Share of Expenses
shall be calendar year 2010. To determine the amount of Expense Excess payable
under the Lease for calendar year 2010, Tenant shall pay Tenant’s Pro Rata Share
of the amount by which (a) the product of (i) Expenses for calendar year 2010
multiplied by (ii) the Expense Adjustment Fraction (as hereinafter defined)
exceeds (b) the product of (iii) Expenses for calendar year 2009 (i.e., the
previous Base Year) multiplied by (iv) Expense Adjustment Fraction. The “Expense
Adjustment Fraction” shall equal a fraction, the numerator of which is the month
of the calendar year in which the Substitution Effective Date occurs, and the
denominator of which is twelve (12). For example, if the Substitution Effective
Date occurs in September, the Expense Adjustment Fraction shall equal 9/12.    
(ii)   The Base Year for the computation of Tenant’s Pro Rata Share of Taxes
shall be Fiscal Year 2010 (i.e., July 1, 2009 — June 30, 2010). To determine the
amount of Tax Excess payable under the Lease for Fiscal Year 2010, Tenant shall
pay Tenant’s Pro Rata Share of the amount by which (a) the product of (i) Taxes
for fiscal year 2010 multiplied by (ii) the Tax Adjustment Fraction (defined
below) exceeds (b) the product of (iii) Taxes for Fiscal Year 2009 (i.e., the
previous base year) multiplied by (iv) the Tax Adjustment Fraction. The “Tax
Adjustment Fraction” shall equal a fraction, the numerator of which is the month
of the fiscal year in which the Substitution Effective Date occurs, and the
denominator of which is twelve (12). For example, if the Substitution Effective
Date occurs in September, the Tax Adjustment Fraction shall equal 3/12.

VIII.   Improvements to Substitution Space.

  A.   Condition of Substitution Space. Tenant has inspected the Substitution
Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as expressly provided
otherwise in this Amendment.     B.   Responsibility for Improvements to
Substitution Space. Landlord shall perform improvements to the Substitution
Space in accordance with the Work Letter attached hereto as Exhibit B and in
accordance with the Plans (as hereinafter defined) attached hereto as
Exhibit B-1.

-4-



--------------------------------------------------------------------------------



 



IX.   Electricity in respect of Substitution Space. Tenant shall pay for
electricity in the Substitution Space in accordance with Section 7 of the Lease.
  X.   Parking in respect of Substitution Space. Tenant shall continue to have
the parking rights set forth in Section 28 of the Lease, except that the second
(2nd) sentence of the second (2nd) paragraph of Section 28 is deleted, and the
following sentence is substituted in its place: “The parties agree that Tenant
shall be entitled to use fourteen (14) parking spaces it the parking areas on
the Lot.”   XI.   Early Access to Substitution Space.       During any period
that Tenant shall be permitted to enter the Substitution Space prior to the
Substitution Effective Date (e.g., to perform alterations or improvements), if
any, Tenant shall comply with all terms and provisions of the Lease, except
those provisions requiring payment of Base Rent or Additional Rent as to the
Substitution Space. If Tenant takes possession of the Substitution Space prior
to the Substitution Effective Date for any reason whatsoever (other than the
performance of work in the Substitution Space with Landlord’s prior approval),
such possession shall be subject to all the terms and conditions of the Lease
and this Amendment, and Tenant shall pay Base Rent and Additional Rent as
applicable to the Substitution Space to Landlord on a per diem basis for each
day of occupancy prior to the Substitution Effective Date.   XII.   Holding
Over.       If Tenant continues to occupy the Original Premises after the
Substitution Effective Date, occupancy of the Original Premises subsequent to
the Substitution Effective Date shall be that of a tenancy at sufferance and in
no event for month-to-month or year-to-year, but Tenant shall, throughout the
entire holdover period, be subject to all the terms and provisions of the Lease
and shall pay for its use and occupancy an amount (on a per month basis without
reduction for any partial months during any such holdover) equal to twice the
sum of the Base Rent and Additional Rent due for the period immediately
preceding such holding over, provided that in no event shall Base Rent and
Additional Rent during the holdover period be less than the fair market rental
for the Original Premises. No holding over by Tenant in the Original Premises or
payments of money by Tenant to Landlord after the Substitution Effective Date
shall be construed to prevent Landlord from recovery of immediate possession of
the Original Premises by summary proceedings or otherwise. In addition to the
obligation to pay the amounts set forth above during any such holdover period,
Tenant also shall be liable to Landlord for all damage, including any
consequential damage, which Landlord may suffer by reason of any holding over by
Tenant in the Original Premises, and Tenant shall indemnify Landlord against any
and all claims made by any other tenant or prospective tenant against Landlord
for delay by Landlord in delivering possession of the Original Premises to such
other tenant or prospective tenant.   XIII.   Extension Option.

  A.   Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Extension Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the Term and ending on the 5th
anniversary of the Termination Date (the “Extension Term”), if:

  1.   Landlord receives notice of exercise (“Extension Notice”) on or before
the

-5-



--------------------------------------------------------------------------------



 



      date which is 12 full calendar months prior to the expiration of the
initial Term; and     2.   Tenant is not in Default under the Lease beyond any
applicable cure periods at the time that Tenant delivers its Extension Notice or
at the time Tenant delivers its Binding Notice (as defined below); and     3.  
No part of the Premises is sublet (other than pursuant to a Permitted Transfer,
as defined in Section 11 of the Lease) at the time that Tenant delivers its
Extension Notice or at the time Tenant delivers its Binding Notice; and     4.  
The Lease has not been assigned (other than pursuant to a Permitted Transfer, as
defined in Section 11 of the Lease) prior to the date that Tenant delivers its
Extension Notice or prior to the date Tenant delivers its Binding Notice.

  B.   Terms Applicable to Premises During Extension Term.

  1.   The initial annual Base Rent rate per rentable square foot for the
Premises during the Extension Term shall be equal to the Prevailing Market rate
(hereinafter defined) for the Premises for the Extension Term. Base Rent during
the Extension Term shall increase, if at all, in accordance with the increases
assumed in the determination of Prevailing Market rate. Base Rent attributable
to the Premises shall be payable in monthly installments in accordance with the
terms and conditions of Section 4 of the Lease.     2.   Tenant shall pay
Additional Rent (i.e., Taxes and Expenses) for the Premises during the Extension
Term in accordance with the terms of Section 4 of the Lease, and the manner and
method in which Tenant reimburses Landlord for Tenant’s share of Taxes and
Expenses and the Base Year, if any, applicable to such matter, shall be some of
the factors considered in determining the Prevailing Market rate for the
Extension Term.

  C.   Initial Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Extension Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Extension Term (“Prevailing
Market rate”). Tenant, within 15 days after the date on which Landlord advises
Tenant of the applicable Base Rent rate for the Extension Term, shall either
(i) give Landlord written notice that Tenant accepts Landlord’s Base Rent for
the Extension Term (“Binding Notice”) or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 15-day period, Tenant shall be deemed to
have provided a Binding Notice. If Tenant provides or is deemed to have provided
Landlord with a Binding Notice, Landlord and Tenant shall enter into the
Extension Amendment (as defined below) upon the terms and conditions set forth
herein and in Landlord’s notice as to Base Rent for the Extension Term. If
Tenant provides Landlord with a Rejection Notice, Landlord and Tenant shall

-6-



--------------------------------------------------------------------------------



 



      work together in good faith to agree upon the Prevailing Market rate for
the Premises during the Extension Term. Upon agreement, Landlord and Tenant
shall enter into the Extension Amendment in accordance with the terms and
conditions hereof. If Landlord and Tenant fail to agree upon the Prevailing
Market rate within 30 days after the date Tenant provides Landlord with the
Rejection Notice, then the Prevailing Market rate shall be determined in
accordance with the arbitration procedures described in Section D below.     D.
  Arbitration Procedure.

  1.   If Landlord and Tenant have failed to reach agreement as to the
Prevailing Market rate within 30 days after the date of the Rejection Notice,
then, within 5 days after the expiration of such 30 day period, Landlord and
Tenant shall each simultaneously submit to the other, in a sealed envelope, its
good faith estimate of the Prevailing Market rate for the Premises during the
Extension Term (collectively referred to as the “Estimates”). If the higher of
such Estimates is not more than 105% of the lower of such Estimates, then
Prevailing Market rate shall be the average of the two Estimates. If the
Prevailing Market rate is not resolved by the exchange of Estimates, then,
within 7 days after the exchange of Estimates, Landlord and Tenant shall each
select an appraiser to determine which of the two Estimates most closely
reflects the Prevailing Market rate for the Premises during the Extension Term.
Each appraiser so selected shall be certified as an MAI appraiser or as an ASA
appraiser and shall have had at least 5 years experience within the previous 10
years as a real estate appraiser working in the Route 128 area, with working
knowledge of current rental rates and practices. For purposes hereof, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).     2.   Upon selection, Landlord’s
and Tenant’s appraisers shall work together in good faith to agree upon which of
the two Estimates most closely reflects the Prevailing Market rate for the
Premises. The Estimate chosen by such appraisers shall be binding on both
Landlord and Tenant as the Base Rent rate for the Premises during the Extension
Term. If either Landlord or Tenant fails to appoint an appraiser within the
7 day period referred to above, the appraiser appointed by the other party shall
be the sole appraiser for the purposes hereof. If the two appraisers cannot
agree upon which of the two Estimates most closely reflects the Prevailing
Market within 20 days after their appointment, then, within 10 days after the
expiration of such 20 day period, the two appraisers shall select a third
appraiser meeting the aforementioned criteria. Once the third appraiser (i.e.
arbitrator) has been selected as provided for above, then, as soon thereafter as
practicable but in any case within 14 days, the

-7-



--------------------------------------------------------------------------------



 



      arbitrator shall make his determination of which of the two Estimates most
closely reflects the Prevailing Market rate and such Estimate shall be binding
on both Landlord and Tenant as the Base Rent rate for the Premises. If the
arbitrator believes that expert advice would materially assist him, he may
retain one or more qualified persons to provide such expert advice. The parties
shall share equally in the costs of the arbitrator and of any experts retained
by the arbitrator. Any fees of any appraiser, counsel or experts engaged
directly by Landlord or Tenant, however, shall be borne by the party retaining
such appraiser, counsel or expert.     3.   If the Prevailing Market rate has
not been determined by the commencement date of the Extension Term, Tenant shall
pay Base Rent upon the terms and conditions in effect during the last month of
the initial Term for the Premises until such time as the Prevailing Market rate
has been determined. Upon such determination, the Base Rent for the Premises
shall be retroactively adjusted to the commencement of the Extension Term for
the Premises and an adjusting payment or credit shall be made forthwith.

  E.   Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, Landlord shall prepare an amendment (the “Extension
Amendment”) to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms. The Extension Amendment shall be sent to Tenant within
a reasonable time after final determination of the Prevailing Market rate
applicable during the Extension Term, and Tenant shall execute and return the
Extension Amendment to Landlord within 15 days after Tenant’s receipt of same,
but an otherwise valid exercise of the Extension Option shall be fully effective
whether or not the Extension Amendment is executed.     F.   Prevailing Market.
For purposes hereof, “Prevailing Market” shall mean the arms length fair market
annual rental rate per rentable square foot under Extension leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the Route 128 West area. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes.

-8-



--------------------------------------------------------------------------------



 



XIV.   Notices.       For all purposes of the Lease, the notice address for
Landlord is as follows:

ATC Realty Sixteen, Inc.
c/o Wells Fargo Bank
301 S. College Street, 4th Floor
Charlotte, NC 28202
With a copy to:
Steve Smith
Normandy Real Estate Partners, LLC
53 Maple Avenue
Morristown, New Jersey 07960
With a copy to:
Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: 400 Fifth Avenue, Waltham, MA

XV.   Inapplicable and Deleted Lease Provisions.       Exhibit C to the Lease
shall have no applicability in respect of the Substitution Space.   XVI.  
Miscellaneous.

  A.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Substitution Space, or any similar economic incentives that
may have been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.     B.   Except as herein modified or
amended, the provisions, conditions and terms of the Lease shall remain
unchanged and in full force and effect.     C.   In the case of any
inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control.     D.   Submission of
this Amendment by Landlord is not an offer to enter into this Amendment but
rather is a solicitation for such an offer by Tenant. Landlord shall not be
bound by this Amendment until Landlord has executed and delivered the same to
Tenant.

-9-



--------------------------------------------------------------------------------



 



  E.   The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.     F.   Tenant hereby
represents to Landlord that Tenant has dealt with no broker in connection with
this Amendment, other than GVA Thompson Doyle Hennessey & Partners and Grubb &
Ellis Company (the “Brokers”). Tenant agrees to indemnify and hold Landlord, its
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents (collectively, the “Landlord Related Parties”) harmless from all claims
of any brokers claiming to have represented Tenant in connection with this
Amendment, other than the Brokers. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment, other than
the Brokers. Landlord agrees to indemnify and hold Tenant, its members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents (collectively, the
“Tenant Related Parties”) harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment, other than the
Brokers.     G.   Each signatory of this Amendment represents hereby that he or
she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment
as of the day and year first above written.



     
WITNESS/ATTEST:
     
 
   
/s/ Michael W. Kennedy
 
Name (print): Michael W. Kennedy
     
/s/ David E. Vinson
 
Name (print): David E. Vinson
   
 
   
WITNESS/ATTEST:
     
 
   
/s/ Stephen Rodin
 
Name (print): Stephen Rodin


 
   
Name (print):
 
   



          LANDLORD:    
 
        ATC REALTY SIXTEEN, INC.
a California corporation    
 
       
By:
Name:
  /s/ Daniel C Bartock
 
Daniel C. Bartock    
Title:
  Executive Vice President    
 
          TENANT:     THE MEDICINES COMPANY,
a Delaware corporation    
 
       
By:
  /s/ William O’Connor
 
   
Name:
  William O’Connor    
Title:
  V.P, CAO
     
 
  04-3324394    
 
Tenant’s Tax ID Number (SSN or FEIN)    



-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE AND LOCATION OF SUBSTITUTION SPACE

-12-



--------------------------------------------------------------------------------



 



(MAP) [y87004y8700401.gif]

-13-



--------------------------------------------------------------------------------



 



EXHIBIT B
WORK LETTER
     This Exhibit is attached to and made a part of the Amendment by and between
ATC REALTY SIXTEEN, INC., a California corporation (“Landlord”), and THE
MEDICINES COMPANY, a Delaware corporation (“Tenant”) for space in the Building
located at Prospect Corporate Center, 400 Fifth Avenue, Waltham, MA.
     As used in this Workletter, the “Premises” shall be deemed to mean the
Substitution Space, as defined in the attached Amendment.

A.   Landlord shall perform improvements to the Premises in accordance with the
plans prepared by LaFreniere Architects, dated March 25, 2010 (the “Plans”), a
copy of which is attached hereto as Exhibit B-1. The improvements to be
performed by Landlord in accordance with the Plans are hereinafter referred to
as the “Landlord Work.” It is agreed that construction of the Landlord Work is
intended to be “turnkey” and will be completed at Landlord’s sole cost and
expense (subject to the terms of Section C and Section D below) using Building
Standard methods, materials and finishes. Without limitation of the foregoing,
the Landlord Work shall include the following items:

  (i)   glass wall: 16 linear feet of butt glazed glass along the front of the
conference room. The door to the conference room will remain a building standard
wood door in a HM frame;     (ii)   server room HVAC: install a 1 ton dedicated
HVAC unit;     (iii)   floor coring: install a floor core/electrical outlet in
the conference room floor in a location to be determined; and     (iv)   wall
reinforcement — reinforce 1 wall each in of the reception area and conference
room to allow the wall to support a television.

    Landlord shall enter into a direct contract for the Landlord Work with a
general contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work. Landlord’s supervision or performance of any work for or on
behalf of Tenant shall not be deemed a representation by Landlord that such
Plans or the revisions thereto comply with applicable insurance requirements,
building codes, ordinances, laws or regulations, or that the improvements
constructed in accordance with the Plans and any revisions thereto will be
adequate for Tenant’s use, it being agreed that Tenant shall be responsible for
all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the premises and the placement of Tenant’s
furniture, appliances and equipment).   B.   If Tenant shall request any
revisions to the Plans, Landlord shall have such revisions prepared at Tenant’s
sole cost and expense and Tenant shall reimburse Landlord for the cost of
preparing any such revisions to the Plans, plus any applicable state sales or
use tax thereon, upon demand. Promptly upon completion of the revisions,
Landlord shall notify Tenant in writing of the increased cost in the Landlord
Work, if any, resulting from such revisions to the Plans. Tenant, within one
Business Day, shall notify Landlord in writing whether it desires to proceed
with such revisions. In the absence of such written authorization, Landlord
shall have the option to continue work on the Premises

-14-



--------------------------------------------------------------------------------



 



    disregarding the requested revision. Tenant shall be responsible for any
Tenant Delay in completion of the Premises resulting from any revision to the
Plans. If such revisions result in an increase in the cost of Landlord Work,
such increased costs, plus any applicable state sales or use tax thereon, shall
be payable by Tenant upon demand. Notwithstanding anything herein to the
contrary, all revisions to the Plans shall be subject to the approval of
Landlord.   C.   This Exhibit shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.   D.   Notwithstanding the foregoing provisions of this Exhibit B, Tenant
shall contribute $17,000.00 toward the cost of the Landlord Work by delivering a
check in such amount to Landlord simultaneously with the execution and delivery
of this First Amendment by Tenant. Such contribution shall be in addition to the
amount, if any, Tenant may be required to contribute pursuant to Section B
above.

-15-



--------------------------------------------------------------------------------



 



EXHIBIT B-1
PLANS
(MAP) [y87004y8700402.gif]

 